Citation Nr: 0305645	
Decision Date: 03/25/03    Archive Date: 04/03/03	

DOCKET NO.  94-40 336	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had recognized military service with the Merchant 
Marines from December 13, 1944, through January 2, 1945, and 
with the United States Coast Guard from December 1945 to 
December 1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
service connection for asbestosis.  On its initial review of 
the appeal in May 1997, the Board remanded the case to the RO 
for further evidentiary development and adjudication.  In May 
1999 the Board issued a decision which denied service 
connection for asbestosis on the basis that the veteran had 
not submitted competent medical evidence of a nexus between 
any current pulmonary disorder and exposure to asbestos in 
service and that the claim was therefore not well grounded 
under the law then in effect.  

By an order dated in May 2000, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's May 
1999 decision and remanded the matter to the Board for 
consideration of whether a July 1994 letter from R. J. Mezey, 
M.D., constituted sufficient medical evidence of a nexus 
between current disability and service to well ground the 
veteran's claim.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) eliminated the well-grounded 
claim requirement and expanded the notification and duty to 
assist obligations to VA claimants.  In March 2001 the Board 
remanded the case to the RO for completion of actions 
necessary to satisfy the requirements of the VCAA and to 
comply with the order of the Court.  


FINDINGS OF FACT

1.  The veteran's claimed exposure to asbestos during 
recognized service in the Merchant Marines and the Coast 
Guard is not documented in the record.  

2.  A preponderance of the competent evidence of record 
establishes that it is more likely than not that the veteran 
does not currently have asbestos-related pleural disease or 
other disability associated with exposure to asbestos in 
service.  


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.6 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the applicable law and regulations and 
the inadequacy of the evidence of record as a basis for an 
allowance of service connection for the veteran's right knee 
disability were explained in the statement of the case and in 
subsequent supplemental statements of the case.  The Board's 
remand apprised the veteran of the need for medical records 
regarding his disabilities as a basis for adjudicating his 
claims.  

In addition, the record shows that in August 2001, pursuant 
to the Board remand, the RO sent a comprehensive letter to 
the veteran which summarized the requirements of the VCAA and 
explained its application in his individual case.  The letter 
informed him that the medical records would be obtained if he 
provided the names of the medical providers and the 
approximate dates of treatment he had received and advised 
him that the RO would assist him in obtaining materials such 
as medical records, employment records, or records from 
Federal agencies if he provided enough information to enable 
VA to request them.  He was advised that the VA would assist 
him by providing a medical examination or getting a medical 
opinion if necessary to decide his claim.  Copies of the form 
required to authorize the release of private medical records 
to the VA were furnished.  Follow-up letters dated in 
November 2001, January 2002 and April 2002 addressed problems 
that arose in connection with attempts to obtain medical 
records.  The essence of the approach set forth in the RO 
letters was to allocate the responsibility for procuring 
evidence between the veteran and VA such that the VA would 
make official requests for all records for which the veteran 
provided adequate identifying information and executed 
authorizations for their release.  In the aggregate, the 
statement of the case, the supplemental statements of the 
case, the VA remand  and the RO letters are sufficient to put 
the veteran on notice of the requirements of the law, the 
evidence needed to support his claim, the information he must 
supply to permit VA assistance in developing his claim, and 
the evidence to be procured by the VA in furtherance of its 
duty to assist pursuant to the requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, the record reflects that 
the relevant evidence in this case has been developed to the 
extent possible.  All known VA outpatient treatment records 
have been obtained.  The veteran has undergone several VA 
examinations, one of which was performed for the specific 
purpose of determining whether he currently has asbestosis-
related pleural disease and if so, whether such disease is 
related to asbestos exposure in service.  

To the extent that the Board can ascertain, there are no 
additional service department, VA, or private records that 
might be obtained to clarify the nature and extent of 
asbestos exposure during service or resolve the question of 
whether the veteran has asbestos-related pleural disease at 
the present time.  In this regard, the Board notes that the 
RO has made an extensive effort to obtain medical records 
relating to the veteran's Merchant Marine service during 
which the veteran claimed to have had exposure to asbestos 
and to have received medical attention.  The National 
Personnel Records Center (NPRC) was unable to supply the 
relevant records and referred the RO to the Public Health 
Service.  After an extended exchange of correspondence with 
the RO and the veteran, the Public Health Service certified 
that no records pertaining to the facility where the veteran 
claims to have been treated were available.  The record 
contains no indication of further leads that might be 
available to permit further investigation of the availability 
of relevant Merchant Marine documents.  There is no 
reasonable possibility under the circumstances of this case 
that further development would aid him in substantiating his 
allegations regarding Merchant Marine service.  See 
38 U.S.C.A. § 5103A(a)(2) [VA is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."]; see also 
Wensch v. Principi, 15 Vet App 362 (2001) [when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim, the VCAA does not 
apply].  

The Board finds that the VA examination of November 2002 
which was performed pursuant to the Board's remand satisfies 
the specifications set forth by the Board even though a 
board-certified specialist in pulmonary disorders did not 
personally examine the veteran.  The veteran underwent 
radiological studies in October 2002, including a CT scan, 
and the results were examined by a pulmonary specialist 
thereafter.  The questions posed in the remand involve 
matters that were to be resolved primarily from radiological 
studies, and the requisite studies were in fact performed.  
The findings were reviewed by the pulmonary specialist as 
well as at least two other physicians and the resulting 
interpretation was definitive and clearly explained.  The 
report prepared following this review is fully adequate to 
satisfy the requirements of the remand.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.

Factual Background  

No medical records from the veteran's period of recognized 
service in the Merchant Marines are available for review in 
connection with the present claim.  Medical records from the 
veteran's Coast Guard service show that on an enlistment 
examination performed in November 1945, the veteran's lungs 
were reported as normal.  No complaints or findings of lung 
abnormality were reported during service.  The veteran's 
lungs were reported as normal on examination for separation 
from service.  A chest X-ray taken at that time was normal.  
The record contains no official documentation of asbestos 
exposure during service.  The report of separation from Coast 
Guard service shows that the veteran completed a 14-week 
school for basic engineering.  

The veteran was hospitalized at a VA hospital in March 1982 
for heart disease.  An examination during that 
hospitalization showed an increased anterior posterior 
diameter of the lungs.  

The veteran filed his original claim for service connection 
for pleural disease in July 1993.  In support of the claim he 
submitted a December 1992 statement from G. M. Klein, M.D., 
which reported findings obtained on X-ray examination of the 
chest.  The report stated that no radiographic evidence of 
interstitial fibrosis was noted.  There was mild pleural 
thickening in both hemithoraces with no pleural or 
diaphragmatic calcifications.  The costophrenic angles were 
clear.  These findings were deemed to be consistent with 
asbestos-related pleural disease.  

The veteran underwent a VA examination in August 1993 in 
connection with his service connection claim.  He reported 
that he had quit smoking in 1981 at the time of a three-
vessel coronary artery bypass graft.  He related that he had 
been exposed to asbestosis on the U.S.S. Kukui where he 
worked for 19 months in the engine room.  As a steam 
evaporator operator, he had had to take the evaporator 
manhole cover off and replace it with asbestos covering.  He 
related that the ship was old and in pieces and that asbestos 
was flying around the engine room.  He indicated that he had 
been on "lots of other ships since 1944."  He stated that he 
had been told by a doctor in Mobile, Alabama, that he had 
asbestosis.  On examination the lungs were clear without 
rales, rhonchi, or wheezes.  Pulmonary function testing 
showed mild to moderate obstructive ventilatory impairment.  
The diagnoses were history of exposure to asbestos and mild 
chronic obstructive pulmonary disease.  

In July 1994 the veteran underwent an examination by R. J. 
Mezey, M.D., a board-certified specialist in internal 
medicine, pulmonary disease and critical care.  The report 
set forth a lengthy history of exposure to asbestos.  It was 
related that at age 16 the veteran began working in cargo 
ships where he was basically confined to the engine rooms and 
was exposed to asbestos flaking off of the steam pipes.  At 
ages 17 and 18, for a period of nine months, he worked 
exclusively in engine rooms while serving in the Coast Guard.  
As part of his duties he would repair pipes which had 
asbestos insulation and many times "it looked like it was 
snowing."  He stated that he even slept on a top bunk 
immediately beneath an asbestos-wrapped steam line.  At age 
20, the veteran began working in a hard board plant and at 25 
became a millwright in the same plant, working with asbestos 
products that included asbestos in gaskets, pumps, packing, 
and pipe wrapping.  At age 40 he became a boilermaker and did 
repair jobs involving insulation on pipes and boilers and was 
exposed to abundant amounts of asbestos.  At age 53 he had 
begun to develop shortness of breath which had continued to 
the point where presently he could walk only at a very slow 
pace.  The examination included pulmonary function studies 
which were interpreted to show normal resting pulmonary 
function.  A diagnosis of asbestosis was shown.  The clinical 
impression was that the veteran had pulmonary asbestosis and 
asbestos-related pleural disease.  He cited the following 
evidence to support the diagnosis:  (1)  history of 
significant exposure to asbestos, (2) a latency period of 
greater than 10 years between the time of exposure and the 
development of signs and symptoms, (3) a chest X-ray showing 
small irregular opacities with ILO grading of 1/0, s/t., (4) 
chest X-rays showing pleural plaques.

In an April 1995 statement, the veteran related that during 
the period from January to August 1945 he was assigned to the 
United States Army Transportation Corps with the assignment 
of ferrying seagoing tugs from the Great Lakes to New Orleans 
and on to San Francisco.  

Following the Board's May 1997 remand, the RO undertook an 
effort to obtain records related to the veteran's Merchant 
Marine service.  A records request filed with the National 
Personnel Records Center (NPRC) was forwarded to the Coast 
Guard, which related that a Merchant Mariner's medical 
history was generally not made a part of records maintained 
by the Coast Guard, and it was suggested that the Public 
Health Service Health Data Center in Carville, Louisiana, be 
contacted.  The Public Health Service facility in Carville 
indicated that it maintains records from certain facilities 
only and requested that the veteran indicate where he had 
received treatment.  In response to an RO request, the 
veteran indicated that his treatment had been at the Training 
Station, United States Maritime Service, in St. Petersburg, 
Florida, in 1944.  The Public Health Service reported in June 
1998 that it did not have any records in its files from that 
facility.  

The veteran underwent a VA examination in November 1997.  He 
related that while at sea for three years he had slept on a 
cot bunk with a pipe lined with asbestos just above his head 
and that he worked in the engine room for most of 1946 and 
1947.  Pulmonary function studies showed a mild ventilatory 
impairment which was probably restrictive.  Chest X-ray 
showed no acute process of the lungs.  Findings on CT scan 
included a small nodule in the right lung base.  There was no 
evidence of pleural calcification or pleural plaques and no 
evidence of interstitial lung disease.  The examiner 
commented that the pulmonary function studies, while very 
mild, did show a restrictive-type abnormality that could be 
consistent with asbestos-related changes but that it was more 
likely that the pulmonary function studies were related to 
his previous coronary artery bypass graft.  The examiner 
noted that the radiographic study showed no evidence of 
asbestos-related pleural disease or asbestos-related 
parenchymal disease.  The conclusion was that although the 
veteran's history was very significant for asbestos exposure 
and his pulmonary function tests were not inconsistent with 
asbestos-related disease, his radiographic appearance showed 
no evidence of asbestos-related changes.

Additional treatment records were obtained as a result of 
development conducted pursuant to the March 2001 Board 
remand.  Records from the Internal Medicine Clinic of Laurel 
for the period from September 1994 and December 1997 pertain 
to treatment of cardiovascular disease.  Records from the 
Forrest General Hospital dated in September 2000 pertain to 
treatment provided after a stroke.  Records from the South 
Central Ellisville Medical Clinic dated from November 1999 to 
April 2001 show that the veteran was treated for bronchitis 
in April 2001.  

VA outpatient treatment records dated from March 2001 to 
April 2002 contain no reference to asbestos-related disease.

In October 2002 the veteran underwent a VA CT scan of the 
thorax without contrast.  High resolution images were 
obtained.  The findings with respect to the lungs included a 
nodular density in the right lung base of uncertain 
significance.  There were no pulmonary masses.  There was no 
evidence of pleural thickening or pleural effusion.  

A VA examination was performed in November 2002 which 
involved review by a certified specialist in pulmonary 
disorders to determine whether asbestos-related pulmonary 
disease was present.  A staff pulmonologist stated that in 
order for a screening for asbestosis to be positive, a 
history of exposure, a latency period of 15 to 20 years, and 
an ILO of 1/1 were needed.  On review of the 1994 radiographs 
by Dr. Mezey, the specialist determined that the ILO was 1/0, 
as had Dr. Mezey.  It was reported that the 0 in the ILO 
number indicated a level of uncertainty as to whether the X-
ray findings were supportive of a diagnosis of asbestosis.  
It was stated that given the ATS criteria of a necessity for 
a 1/1 to give a positive screening for asbestosis, the film 
could not be interpreted as support for asbestosis.  This 
conclusion was further buttressed by normal pulmonary 
function testing, which was part of Dr. Mezey's impression, 
and by the high resolution CT scans of October 2002 which 
showed no evidence of pulmonary fibrosis or pleural 
thickening consistent with asbestosis.  The 1994 films were 
also read by two staff radiologists and were found to be not 
supportive of evidence of pleural fibrosis or pleural 
thickening.  Therefore, it was found that there was no 
current or past radiological evidence to support a diagnosis 
of asbestosis.  

Legal Criteria  

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  

If the disability is not shown to have been chronic in 
service or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2002).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Discussion

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  

In cases involving a claim of entitlement based on asbestos 
exposure in military service as the cause of current 
disability, the claim must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
Noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
the United States Court of Appeals for Veterans Claims 
(Court) in McGinty observed that some guidelines for 
compensation claims based on asbestos exposure were published 
in Department of Veterans Benefits Circular 21-88-8 (DVB 
Circular), dated May 11, 1988.  The DVB Circular was 
subsequently rescinded but its basic guidelines are now found 
in Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI, para. 7.21 (January 
31, 1997).  

The Court held in Ashford v. Brown, 10 Vet. App. 120, 124-125 
(1997), that the Board must follow development procedures 
applicable specifically to asbestos-related claims.  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease. M21-1, Part VI, 
7.21(d)(1), pp. 7-IV-3, 7-IV-4.  VA Adjudication Procedure 
Manual, M21-1 further states, in relevant part, that "[h]igh 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers."  

The guidelines concede that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App. 
523 (1993).  They note that persons with asbestos exposure 
have an increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal, and urogenital cancer, 
and that the risk of developing bronchial cancer is increased 
in current cigarette smokers who had asbestos exposure.  The 
guidelines further note that the latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease, and that an 
asbestos-related disease can develop from brief exposure to 
asbestos.  M21-1, Part VI, 7.21(b), p. 7- IV- 3 (January 31, 
1997).  

Fundamental to a grant of service connection for asbestos-
related disease or any other disability is that there be a 
definable disability that is documented and described in the 
medical record.  Current medical evidence shows that the 
veteran does have some degree of chronic obstructive 
pulmonary disease which was first shown many years after 
service.  It is neither shown nor claimed that chronic 
obstructive pulmonary disease is related to asbestos exposure 
in service.  The disability at issue consists of a 
restrictive ventilatory impairment that has been observed by 
several examiners.  The evidence as to whether the 
restrictive ventilatory impairment represents asbestosis is 
conflicting.  Statements from two private physicians, Dr. 
Klein and Dr. Mezey, maintain that the veteran has asbestos-
related disease, while VA examiners who addressed the 
question in November 1997 and November 2002 maintain that no 
asbestos-related disease is present.  

The probative value of the conflicting opinions as evidence 
upon which to accept or reject the service connection claim 
must be determined.  The Court has stated that in evaluating 
the probative value of medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  The Court has consistently declined to 
adopt a rule that accords greater weight to the opinions of 
treating physicians.  Winsett v. West, 11 Vet. App. 420 
(1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993).  The 
weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, based 
on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 
548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
, Id.  

The December 1992 statement from Dr. Klein lists several 
essentially normal findings but notes the presence of mild 
pleural thickening in both hemithoraces.  The implication is 
that the mild pleural thickening represents asbestos-related 
disease.  However, the statement stops short of making an 
actual diagnosis, noting only that the findings are 
consistent with the disorder.  The Board finds that the 
statement does not provide any affirmative evidence of the 
existence of asbestosis.  

The statement from Dr. Mezey contains an impression of 
asbestos-related disease based on a history of the reported 
exposure, the length of the latency period between exposure 
and symptoms, and chest X-rays showing irregular opacities 
and pleural plaques.  Interestingly, pulmonary function 
studies were normal despite a diagnosis of asbestosis.  Dr. 
Mezey's conclusions were disputed by the VA physician who 
examined the veteran in November 1997.  To the extent that 
Dr. Mezey's conclusions were based on chest X-ray studies, 
the value of his opinion is less than that of the VA 
examiner, given that the VA conclusion was based in part on 
findings obtained on a CT scan also.  The CT scan showed no 
evidence of the pleural calcification or plaques which were 
major elements of Dr. Mezey's diagnosis.  No interstitial 
lung disease was manifest either.  The VA examiner did not 
dispute that there were findings consistent with asbestos-
related disease but cited the veteran's coronary artery 
bypass graft as a more likely explanation for the 
restrictive-type abnormalities found on pulmonary function 
testing.  The additional medical opinion obtained from VA 
physician in November 2002 was likewise based on a CT scan.  
The CT scan performed in October 2002 again showed no 
evidence of pleural thickening or effusion.  Perhaps most 
significant of all is that the X-ray films of 1994 upon which 
the doctor's opinion was based were reviewed by the VA 
physicians in November 2002, including the board-certified 
specialist in pulmonary disorders, and were found not to 
support a finding of pulmonary fibrosis or thickening.  

The Board therefore finds that the 1997 and 2002 VA opinions 
to the effect that the veteran does not have asbestos-related 
pleural disease are the most persuasive opinions of record 
and accepts them as the basis for deciding the appeal.  In 
the absence of competent medical evidence showing that the 
veteran presently has a medically defined disability due to 
asbestos exposure, there is no basis for the granting of 
service connection for asbestosis.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau, Id.  In Brammer, it was noted that Congress 
specifically limited entitlement for service- connected 
disease or injury to cases where disability is present.  See 
also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The only other evidence of record concerning the question of 
whether the veteran has asbestos-related disease comes from 
the veteran himself.  However, although the veteran is 
competent, as a lay person, to provide probative eyewitness 
evidence of matters that do not require specialized medical 
knowledge, skill, expertise, training or education, he is not 
competent to provide evidence on medical questions regarding 
the diagnosis or etiology of his lung disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

Under the circumstances of this case, the evidence would not 
provide a persuasive basis for attributing asbestos-related 
disease to service even if it were current manifest.  Service 
department records do not provide any basis on which to 
corroborate the veteran's allegations concerning the nature 
and duration of asbestos exposure during his period of 
Merchant Marine and Coast Guard service.  On the surface, the 
veteran's description of close confinement in areas where 
asbestos-covered pipes were present is plausible, but 
accepting this history would not necessarily permit the 
granting of service connection since the veteran's undisputed 
exposure history also includes extended periods of preservice 
and post service occupational exposure to asbestos or 
asbestos-covered materials in civilian life.  According to 
the chronology provided by Dr. Mezey, the post service 
exposure to asbestos continued until the veteran was in his 
early fifties.  If that is true, the record provides no 
objective basis for singling out the years of the veteran's 
military service as the period during which the exposure 
resulting in post service disease was received or for 
excluding the extended period of nonmilitary asbestos 
exposure.  The civilian exposure clearly lasted much longer 
than the 19 months of military exposure claimed by the 
veteran.  The Board must therefore find that even if current 
disease were shown, a preponderance of the evidence is 
against a finding that any asbestos exposure during service 
was its cause.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
veteran currently has asbestosis as a result of asbestos 
exposure during service.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); see also 
38 C.F.R. § 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  


ORDER

Service connection for asbestosis is denied.  



                       
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

